Title: Theodorus Bailey to Thomas Jefferson, 18 March 1811
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear Sir,
            New York, 18th March 1811.
          
            By the Mail of saturday, I was honored with your communication, covering a letter to Mr Warden, who goes out as our Consul to Paris.  That Gentleman left this City about the 11th inst, for New Port, R. I. with a view to take passage in the Vessel which is to carry Mr Irvin on his Mission=By Yesterday’s Mail I inclosed the letter in question to the Post Master at New-Port, and requested him to have it delivered if Mr W. shall not have sailed—and if he has sailed to return it under cover to me—The Post Master’s Answer may be expected on Friday or saturday in the current Week—and when received will be communicated to you without delay.—
          
            With sentiments of the highest respect and Esteem, I am sincerely your humble & Obedient servant,
            
 Theodorus Bailey
 
          
        